Dissenting Opinion by
President Judge Bowman :
Of the zoning appeals pending before our Supreme Court and transferred to this Court when it was declared operational, this is the second case in which the controlling issue is the constitutionality of a local government zoning ordinance prohibiting absolutely a certain land use within its borders.
In this case the Borough of Osborne has by properly enacted ordinance established a rather simple scheme of zoning. It sets up two residential districts, which encompass over ninety percent of the borough and a small commercial district in a “corner” of the borough set off from the residential areas on two sides by a major thoroughfare and a small stream. The municipality, as indicated in the record, is an almost exclusively residential community comprised of lots in the “A” District of 12,000 square foot mínimums and in the “B” District of 7,500 square foot mínimums. Within both districts, only single family dwellings are permitted with the exception of churches, educational institutions, libraries, professional offices accessory to single family use, and accessory “on site” signboards of a specified size.
The “C” Commercial District allows a limited variety of uses1 and specifically excludes gasoline service *481stations, all industry, sale of intoxicating liquors, refreshment stands, lunch counters, tea rooms, restaurants, and commercial signboards having no connection with the permitted use.
The majority would have us conclude that such an ordinance and its zoning scheme is “. . . inherently discriminatory and therefore in violation of the Constitutional rights of the citizens of the municipality . . .” The majority finds such “inherent discrimination” not on the basis of any positive evidence of unconstitutionality but rather because of the failure of the Borough of Osborne to bring forth reasonable constitutional support in the record for its prohibitory ordinance.
Such a conclusion involves a “lightened” burden of proof for the attacking party in that he need not present persuasive evidence of lack of reasonableness in the questioned ordinance. Instead the borough must come forward with persuasive evidence as to the reasonableness of its own actions, in effect overturning the presumption of validity which traditionally attaches to properly enacted zoning ordinances, whatever their thrust. With such a dramatic departure from established zoning law, I cannot agree, although I appreci*482ate the majority’s attempts to clear the air of imprecision. in this troubled area of the law of zoning. As I have declared in my dissent from the majority opinion in Daikeler v. Zoning Board of Adjustment of Montgomery Township, 1 Pa. Commonwealth Ct. 445 (1971) (919 Transfer Docket 1970), “Í cannot subscribe to the extreme position of a declaration of unconstitutionality absent some showing of . . . compelling reasons to overturn presumed validity.” I continue to hold this view.
I do not take issue with much of what the majority says or with their reliance upon several key cases in this area recently decided by our Supreme Court. But the majority places too great emphasis on the fact that a gasoline station — as well as the other prohibited uses under the ordinance — are “legitimate” businesses. While I have no clear impression as to the requisites for such legitimacy from the majority opinion, 1 can generally agree that gasoline stations are not per se illegitimate, that is to say, inherently dangerous or nuisances as a matter of law. The majority indicates at least by implication that in proper circumstances inherently dangerous or “illegitimate” business operations may be prohibited by zoning ordinance but seems to retreat from this principle as to operations not strictly illegitimate but having the potential for danger in some circumstances. The general “legitimacy” of gasoline stations, to my mind, does not insulate them absolutely from the possibility of use prohibition without any regard to specific circumstances.
I must refer to language in a recent opinion from the Court of Common Pleas of Chester County referred to and relied on by the majority. By way of dicta, that court said: “There may be a municipality in some remote part of the State where the population ig small and there are no main highways in which a *483prohibition against gasoline service stations might he constitutionally permissible. We have no doubt but that such commercial activity may be prohibited in properly designated zones created by zoning ordinances and that the operation of such an establishment may be properly regulated in those areas in which such operation is permitted. We are well aware that such a business is unique in a number of ways. It usually operates not only during normal business hours but also during those times when the residents of the surrounding area may be engaged in relaxation or rest. It deals in highly volatile merchandise which, if not properly stored and protected, can create a hazard to the health and welfare of the surrounding community.” Appeal of Shell Oil Company and Charles H. Graham ex ux, and William Burke, 18 Ches. Co. Rep. 270 (1970).
There are circumstances in which a gasoline station may be peculiarly inappropriate to a community and therefore be subject to stringent regulation or exclusion. The unique circumstances of each case determine whether or not the controlling ordinance is a proper and legal exercise of the police power. Osborne Borough’s ordinance must be measured by its own circumstances. I have no inbred bias against gasoline stations but rather a deep concern for proper interpretation and examination of zoning law as it applies to a given set of facts. I urge upon us the doctrine of judicial restraint expressed in ’National Land and Investment Co. v. Easttown Twp. Bd. of Adj., supra, in that this Court should be loath to replace the firsthand knowledge of local officials with its remote point of reference. Before us we have a peculiar set of facts and circumstances which suggest the application of such judicial restraint.
The Borough of Osborne has been given certain zoning powers under the Borough Code of 1966, as *484amended. The purposes for which zoning ordinances may be enacted are set forth therein as follows: . . . “Such regulations shall be made with reasonable consideration, among other things, to the character of the district and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land ...” 53 P.S. §48203.
The record provides ample evidence of the existing character of Osborne Borough. Most of the area within the borough boundaries is strictly residential. Along a thoroughfare — hardly a major highway — cutting east-west across the borough near its southern boundary, is a small commercial district. It includes the local railroad station, as it is transversed by Penn Central Railroad tracks, the municipal water works, and an existing veterinary hospital and kennel; the minimal balance of this very small district is the narrow wedge of land sought to be developed by the appellant. Such land is the only undeveloped land zoned commercial in the borough.
In prohibiting certain uses, the Borough of Osborne acted most reasonably in prohibiting certain uses, not because they were inherently dangerous or illegitimate uses but rather because of the peculiar characteristics of the surrounding community. Surely the Borough has fully satisfied even the “more substantial” relationship test set forth in the Baton Quarries case. Por a total use prohibition to have constitutional support, the excluding ordinance must “. . . bear a more substantial relationship to the public health, safety, morals, and general welfare than an ordinance which merely confines that business to a certain area of the municipality.” Eaton at 60.
The majority worries that the appellant must bear an unconscionable burden in trying to guess at the *485municipality’s unstated purposes for enacting the use prohibition and therefore casts the burden of explanation and proof on such municipality. Such disruption of the usual burden of proof on the attacking party to overcome the presumed validity of an ordinance is both unnecessary and short-sighted. A careful reading of an admittedly spare record in this case amply reveals the residential character of the major portion of Osborne Borough and the peculiar character of the minuscule commercial district. While the enacting authority did not proclaim in testimony at the zoning board hearing its purposes in excluding certain uses, such expression of purpose is abundantly clear on the face of the record. The peculiar characteristics of the locale which every borough is mandated to consider in drafting zoning measures are the principal and substantial reasons for these use prohibitions. The president of the Borough Council stated in his answer to the notice of appeal: “It is specifically denied that Ordinance No. 186 of the Borough of Osborne is invalid and unconstitutional by reason of its prohibition of gasoline service stations in the commercial district. On the contrary, it is averred that the commercial district as defined in said Ordinance is very limited in its scope and permitted uses because of the very nature and location of the premises and area of the Borough so zoned. ... It is specifically denied that the Zoning Ordinance of the Borough of Osborne is discriminatory in any manner and the prohibition contained therein against gasoline service stations is unfounded and has no relation to legitimate police power or the health, morals and general welfare of the community. On the contrary, it is emphatically averred, that all of these elements including the health, morals, and general welfare of this Borough were duly considered, weighed and evaluated in the course of the preparation *486of the ,'curr'ent Zoning Ordinance which, together with, tha peculiar limitations afforded by the real estate itself-in "question [emphasis supplied] dictated that, for the benefit of not only the community itself, but also those .who- visited and passed through would be jeopardized, and endangered-through careless and negligent allocations of permitted uses in this small and badly contoured área.”
Such clear expression of purpose does not leave the attacldng party unenlightened as to the purposes of the- prohibition. The peculiarity of the land is adequately set forth as the basis for the use prohibition. Such a purpose surely comports with even the “more substantial” relationship test of reasonableness required- by the Exton Quarries case in that certain uses are not appropriate to a small, irregular piece of land in an otherwise residential community. There are none of the compelling reasons which I discussed in my Dailceler dissent, -which might require a conclusion of unconstitutionality. The majority has simply chosen to ignore the record and to picture the appellant as the victim of unwarranted discrimination. The facts and the record require a contrary conclusion and I therefore must dissent.